Fourth Court of Appeals
                                San Antonio, Texas
                                      October 1, 2021

                                   No. 04-21-00345-CR

                    EX PARTE VANESSA MARIE VILLANUEVA

                 From the 216th Judicial District Court, Kerr County, Texas
                                 Trial Court No. A1523-1
                     Honorable Albert D. Pattillo, III, Judge Presiding


                                      ORDER

       The Appellant's Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant's brief is due on or before November 1, 2021.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court